Citation Nr: 1402366	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of an in-service traumatic brain injury (TBI).

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).
	
3.  Entitlement to an effective date prior to December 1, 2010 for the grant of service connection for diabetes mellitus type II (DM) 

4.  Entitlement to an effective date prior to December 9, 2011 for the grant of service connection for scars associated with status post CABG for service-connected coronary artery disease (CAD).

5.  Entitlement to an effective date prior to January 7, 2010 for the grant of service connection for tinnitus. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran was on active service from November 1965 to March 1968, with service in the Republic of Vietnam for which he received a Purple Heart medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, April 2011, and March 2012 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's symptoms of cognitive impairment are shown to be the residuals of an in-service TBI.  

2.  The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as intrusive thoughts, avoidance, irritability, angry outbursts, hypervigilance, difficulty concentrating, anxiety, chronic sleep impairment, nightmares, and difficulty in establishing and maintaining effective work and social relationships; it does not manifest in symptoms causing deficiencies in most areas.  

3.  The Veteran's original claim of service connection for DM was received on December 2, 2010.

4.  The Veteran's original claim of service connection for scars associated with status post CABG was received on December 9, 2011.  

5.  Prior to the promulgation of a decision on the issue of an earlier effective date for the grant of service connection for tinnitus, the Board received a letter from the Veteran's appointed representative requesting that the Veteran's appeal of this issue be withdrawn.

6.  The Veteran is unable to obtain and maintain substantially gainful employment due solely to the effects of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an in-service TBI have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an effective date prior to December 1, 2010, for the grant of service connection for DM have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for an effective date prior to December 9, 2011, for the grant of service connection for scars associated with status post CABG have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met as to the issue of an earlier effective date for the grant of service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service Connection for a TBI

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran contends that he sustained a head injury in May 1967 while serving in the Republic of Vietnam, when the vehicle he was riding in hit a land mine.  He reported that he sustained a concussion at that time, and that he currently has symptoms of irritability, poor sleep, and memory loss.  

A review of the Veteran's service treatment records (STRs) shows that in May 1967 the Veteran was treated for superficial fragmentation wounds to both of his wrists.  A review of the Veteran's March 1968 separation examination shows that he denied any history of head injury and on clinical evaluation his head, face, neck, and scalp and his neurological system were all clinically normal.  

However, a service personnel record (SPR), submitted by the Veteran, shows that in May 1967, while in support of an operation in the Republic of Vietnam, the Veteran was treated for a concussion and lacerations to both wrists.  This SPR indicates that the Veteran was awarded a Purple Heart medal for his injuries.  

The Veteran was afforded a VA examination on February 9, 2012.  This examination report indicates that the Veteran's claims file provides no indication that he suffered an in-service head injury.  On examination, it was noted that he complained of mild memory loss, but there were no other symptoms of TBI noted.  The examiner did not diagnose a TBI.  The examiner opined, that based on the lack of documentation in the service medical records of any head injury, it was less likely than not that the Veteran had a TBI related to the 1967 injury.  

The Veteran was afforded VA neurocognitive examination on February 10 2012.  At that time he reported that he hit a land mine in 1967, and he believed he sustained a traumatic brain injury which was causing his current symptoms of irritability, poor sleep, and memory loss.  The examiner noted that the Veteran's STRs noted he was treated for "superficial fragmentation wounds" on his wrists, but that there was no information in the claims file of any head injury.  [It does not appear that the VA examiner reviewed the SPR documenting the Veteran's concussion.]  

The examiner conducted various cognitive tests and indicated that a review of the Veteran's claims files was conducted.  After examination, it was noted that the Veteran exhibited some cognitive and behavioral signs of traumatic brain injury.  Testing results were indicative of deficits in the areas of verbal memory and attention, as well as some problems with nonverbal concept formation and learning from feedback.  The examiner noted that it was unclear as to whether these symptoms were related to the concussion the Veteran "reportedly" experienced on active service, or if they were related to his other medical issues.  The examiner also noted that the Veteran's PTSD could be negatively impacting his cognitive functioning.

The Board finds that the record, as it currently stands, contains both evidence for and against the claim.  Notably, the Veteran's STRs and the SPR of record indicating that the Veteran was injured while in the Republic of Vietnam and that he sustained a concussion at that time, as well as the portion of the February 10, 2012 examination report demonstrating that the Veteran exhibited cognitive and behavioral signs of TBI, support his claim of entitlement to service connection for residuals of an in-service TBI.

The evidence against the claim consists of the February 9, 2012 VA examination report finding that the service medical records were silent for any treatment for a head injury, and it was therefore less likely than not that the Veteran had a TBI related to the 1967 injury, as well as the remainder of the February 10, 2012 VA examination reports indicating that his symptoms might be attributable to his other medical conditions, including his service-connected PTSD.  However, the Board notes that these findings were predicated on the supposition that the Veteran did not suffer from a head injury while on active service.  As the evidence of record clearly indicates that he was treated for a concussion when he was injured in May 1967, and he was awarded a Purple Heart for this injury, the Board concedes that the Veteran did in fact suffer from an in-service TBI.  As such, the Board places great probative weight on the findings from the February 10, 2012 VA examination indicating that the Veteran suffered from cognitive and behavioral signs of TBI. 

Thus, upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran suffers from the residuals of an in-service TBI, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's cognitive impairment documented in the February 10, 2012 VA examination report is a residual of his in-service TBI.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  

The nature and extent of the disability is not before the Board at this time.

Disability Evaluation for PTSD

The Veteran asserts that he is entitled to a disability rating in excess of 50 percent for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 30 percent disability evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was afforded a VA PTSD examination in March 2011.  At that time he denied any current mental health treatment.  He reported that he used over the counter sleep medication every night.  He reported that he was married and had one child and three grandchildren.  He reported that he had two good friends, one of whom he had been friends with since high school and lived down the street from him.  He reported leisure activities in the form of using the computer, and working on and selling old cars.  He denied any history of suicide attempts and reported that he had not had any episodes of fighting or violence since his previous 2003 PTSD examination.  He reported that he had not used excessive alcohol or any street drugs for many years.  

On mental status examination, the Veteran was noted to be casually dressed and his psychomotor activity was unremarkable.  His speech was spontaneous and clear and his attitude toward the examiner was cooperative and friendly.  His affect was appropriate and his mood was good.  His attention was intact and he was able to spell a word forward and backward, but unable to do the serial 7's.  He was oriented to person, time, and place, and his thought content and process were unremarkable.  He was noted to have no delusions, hallucinations, or inappropriate behavior.  His intelligence was average and his judgment and insight were normal, in that he understood the outcome of his behavior and that he had a problem.  He was noted to have sleep impairment in the form of nightmares that woke him from his sleep and, at times, prevented him from going back to sleep.  He was not noted to exhibit any obsessive/ritualistic behavior, he did not have any homicidal or suicidal thoughts, and panic attacks were not noted.  His impulse control was good and he was noted to be able to maintain minimum levels of personal hygiene and did not have a problem was activities of daily living.  His recent, remote, and immediate memory were normal; however, it was noted that he reported he frequently would forget where he put things.  It was noted that the Veteran experienced intrusive memories of his time in the Republic of Vietnam at least twice a week, which included nightmares, as well as avoidance and arousal symptoms every day.  His startle response was noted to be constant and he was noted to have difficulty concentrating and hypervigilant symptoms.  It was noted that he had retired from his job in 2007, mainly as a result of his service-connected CAD.  The examiner assigned a GAF score of 55 and noted that the Veteran's PTSD caused reduced reliability and productivity, but indicated that the prognosis for improvement was good with proper treatment.

The Veteran was afforded a VA mental health examination in February 2012.  At that time he reported that he experienced symptoms of PTSD that included: anxiousness, nightmares, and anger.  He reported that he no longer watched television programs concerning combat zones, which helped.  He reported that he startled easily and had difficulty in social relationships and in large groups.  He reported that he had been married for 39 years and that he had one child and three grandchildren that he interacted with.  He denied having any friends with whom he interacted socially, but reported that he had one friend who came with him to VA appointments.  He reported that he retired in 2007, but that he enjoyed working on old cars and watching television or spending time on the computer in the evening.  He denied receiving any mental health treatment, but reported that he talked to a friend who had also served in the Republic of Vietnam.  He reported that he had about one beer per week and denied the use of any non-prescription drugs.  

On mental status examination, the Veteran was noted to be casually dressed and was friendly.  He was oriented in all spheres, and his attention and concentration were intact.  He described his mood as anxious and, at times, angry.  His remote, recent, and immediate memory were intact.  He denied any legal or behavioral problems since his last VA examination.  The Veteran was found to exhibit symptoms of anxiety and chronic sleep impairment.  The examiner assigned a GAF score of 65 and noted that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, providing some evidence against this claim.   

Also of record are VA treatment records that indicate the Veteran receives intermittent treatment for various medical issues.  However, these records provide no indication that the Veteran receives mental health treatment at the VAMC for his service-connected PTSD.  

Based on the evidence of record, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted at this time.  In this regard, the Board notes that the Veteran's PTSD has been manifested by symptoms of intrusive thoughts, avoidance, irritability, angry outbursts, hypervigilance, difficulty concentrating, anxiety, chronic sleep impairment, nightmares, and difficulty in establishing and maintaining effective work and social relationships.  There is no indication from the record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that while the March 2011 and February 2012 VA examination reports indicate that the Veteran suffers from some social withdrawal, he has been able to maintain a marriage of over 39 years, as well as a relationship with his daughter and three grandchildren.  Additionally, the examination reports specifically note that the Veteran was employed until 2007, when he retired mainly as a result of his service-connected CAD and that his PTSD had not been shown to inhibit his ability to work.  

Further, the Veteran has not been shown to have difficulties in judgment and thinking, he does not have suicidal or homicidal ideations, he does not exhibit obsessional rituals which interfere with routine activities, and his speech is normal.  Further, the Veteran has been noted to be able to maintain minimal personal hygiene and it has been noted that his PTSD symptoms do not interfere with his daily activities.  Therefore, the Board finds that a disability evaluation in excess of 50 percent is not warranted for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has also been given to assigning staged ratings for the Veteran's PTSD.  However, at no time during the period in question has the Veteran's PTSD warranted higher schedular ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication from the evidence of record that the Veteran has required frequent hospitalizations or has even received any inpatient treatment for his PTSD.  [The Board acknowledges that the claims file contains no record of outpatient treatment for PTSD.]  Further, the Board notes, while the Veteran retired from his employment in 2007, the record indicates that this was primarily due to his service-connected CAD, and the examination reports of record do not indicate that the Veteran was unable to work solely as a result of his PTSD.  Further the Board notes that entitlement to a TDIU is addressed separately below.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

Earlier Effective Dates

The effective date of an award of service connection based on a claim received more than one year after a claimant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board notes that the Veteran did not separate from service for a physical disability.  The Board concludes that 10 U.S.C.A. § 1218 is not applicable.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

The Veteran has contended that he is entitled to effective dates prior to December 1, 2010 and December 9, 2011 for the grants of service connection for his DM and scars associated with his service-connected CAD, respectively.  

A review of the record indicates that the Veteran filed a claim for entitlement to service connection for DM, which was date stamped received by the RO on December 2, 2010.  This statement indicates that the Veteran had been diagnosed with "sugar diabetes type II" by a private provider, and that he believed such diagnosis was related to his exposure to herbicides while serving in the Republic of Vietnam.  In this claim, he requested a VA examination to assess the severity of his symptoms.  There is no indication from this statement that the Veteran had filed any previous claims of service connection for DM.  

Likewise, the claims file shows that the Veteran filed a claim for service connection for scars to his chest and leg, the residuals of heart surgery related to his service-connected CAD, which was date stamped received by the RO on December 9, 2011.  There is no indication from this statement that the Veteran had filed any previous claims of service connection for these specific scars.  

A review of the claims files shows VA treatment records indicated that Veteran was shown to have elevated glucose levels as early as March 2007; however, such treatment records specifically note that the Veteran did not have a diagnosis of DM at that time.  Additionally, the record indicates that the Veteran underwent heart surgery in 2005, which resulted in the scars to his chest and leg.  However, regardless of such findings, there is no evidence that the Veteran filed a claim for service connection for DM or his leg and chest scars, or even expressed an intention to file a claim for such disabilities, prior to December 2, 2010 and December 9, 2011, respectively.  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, while the evidence appears to suggest that the Veteran's disabilities may have existed prior to his claims, (which the Board has no reason to dispute), the Board notes that there is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the Veteran filed the claim.  An exception in increased-rating claims allows for an effective date earlier than the date of claim by up to one year, but this does not apply to claims for service connection.  Ross v. Peake, 21 Vet. App. 528, 533 (2008).  

The record does not include any communication from the Veteran or a representative received prior to the claims received on December 2, 2010 and December 9, 2011, which may reasonably be construed as an indication he was seeking service connection for his DM or his scars related to his heart surgery. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to a TDIU

The Veteran is also seeking a total disability based on individual unemployability (TDIU).  Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran filed his claim for a TDIU in February 2011; at the time of this claim, the Veteran had a combined rating of 80 percent, effective January 7, 2010, and a combined rating of 90 percent was awarded effective August 26, 2011.  This rating included compensable ratings for CAD, PTSD, DM, and tinnitus, and noncompensable ratings for several other service-connected disabilities.  Additionally, the Veteran's CAD has been rated as 60 percent disabling since January 7, 2011.  Accordingly, the Veteran meets the threshold criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Veteran may be eligible for total disability rating if the VA determines that he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

The record reflects that at the time the Veteran filed his February 2011 claim for a TDIU, he indicated that he was no longer employed as a result of his service-connected CAD, diabetes, and PTSD. 

The Veteran was afforded VA examinations in March 2011 to evaluate the functional impairment caused by his service connected disabilities.  On evaluation of his service-connected CAD and DM, the Veteran reported that he retired in 2007 from his employment as a heavy equipment operator, which he had been doing for 15 to 20 years.  It was noted that he had retired as he was eligible because of his age and because his heart disability caused difficulty when bouncing up and down in the fork lift following heart surgery in 2005.  It was noted that his DM did not limit his functions at work.  After evaluation of his service-connected CAD and DM, it was noted that while he would have slight difficulty with a physically demanding position of lifting and carrying heavy objects with extensive walking and standing, he had basic ambulation and fine dexterity, and would be able to perform tasks at a sedentary desk job, with additional training, as he had no limits on sitting.  

The Veteran's functional impairment due to his PTSD was also evaluated in March 2011.  At that time it was noted that while distressed and discomforted by his PTSD symptoms, such symptoms alone did not render the Veteran incapable of employment.  The examiner went on to note that the Veteran had been successfully employed until 2007 and had reported that his PTSD symptoms had never caused him to miss work or make mistakes at work operating heavy equipment.  

The Board notes that while the March 2011 VA examiner considered the Veteran's level of functional impairment when determining whether his service connected disabilities rendered him unemployable; however, it does not appear that the examiner fully considered the Veteran's education and training, which is pertinent evidence in a claim for a TDIU.  In this regard, the examiner noted that the Veteran would be capable of performing sedentary desk work, yet there is no indication the Veteran has ever performed or been trained to perform such work.  [The examiner noted the Veteran would require additional training prior to working a desk job].  In his claim for a TDIU, the Veteran indicated he had been working as a heavy equipment operator for McArdal Grading since 1996 (11 years prior to his retirement).  In his April 2011 notice of disagreement, the Veteran specifically stated that he had no training in desk work.  

Additionally, the Board notes that the various VA examination reports of record indicate that the Veteran suffers from symptoms of anxiety and social withdrawal due to his PTSD, which may make it difficult to adapt to a new and unfamiliar employment or job training situation.  

Based on the evidence of record which establishes that the Veteran's service-connected CAD, and related heart surgery, necessitated his retirement from his employment as a heavy equipment operator; the Veteran's statements that he has no training in sedentary desk work (which is clear); the Veteran's PTSD symptoms of anxiety and social withdrawal; and the Veteran's current combined disability rating of 90 percent; the Board finds the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter received by the Board in January 2012, the Veteran's authorized representative indicated that the Veteran wished to withdraw his appeal on the issue of an earlier effective date for the grant of service connection for tinnitus.  Because the Veteran, through the statement of his authorized representative, has withdrawn his appeal on this issue and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of an earlier effective date for the grant of service connection for tinnitus and it is dismissed.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claim of an increased rating for service-connected PTSD, the Veteran was mailed a letter in February 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2011 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  The March 2011 and February 2012 VA examinations were conducted in conjunction with a review of the Veteran's claims files and detailed the severity of the Veteran's PTSD symptoms.  Therefore, the Board finds the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The resolution of the Veteran's appeals for earlier effective dates turn on the law as applied to the undisputed facts in this claims regarding the date of receipt of claims and dates entitlement arose.  As these matters turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim. 

Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 430 (1994).

ORDER

Entitlement to service connection for the residuals of an in-service TBI is granted.  

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied.  

An effective date prior to December 1, 2010 for the grant of service connection for DM is denied.  

An effective date prior to December 9, 2011 for the grant of service connection for scars associated with status post CABG for service-connected CAD is denied.

The appeal of entitlement to an effective date prior to January 7, 2010 for the grant of service connection for tinnitus is dismissed.

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


